           Case 1:17-cv-01059-ER Document 27 Filed 12/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, et al., ex rel.
BENJAMIN MARTINEZ, JR., CONNIE
MORGAN, and CHRIS NEGRETE;
                                                   CIVIL ACTION No: 17-CV-1059
              Plaintiffs,
      v.

APRIA HEALTHCARE GROUP, INC., and
APRIA HEALTHCARE LLC,

              Defendants.

  [PROPOSED] ORDER DISMISSING WITH PREJUDICE THE CLAIMS BROUGHT
     UNDER THE ILLINOIS INSURANCE CLAIMS FRAUD PREVENTION ACT

      Pursuant to the Stipulation filed in this matter by Relators and Defendants, and signed by

the Office of the Illinois Attorney General, it is hereby ordered that all claims against

Defendants, under the Illinois Insurance Claims Fraud Prevention Act, 740 ILCS 92/1 et seq.

(the “ICFPA Claims”), are DISMISSED WITH PREJUDICE.

       12/29/2020
DATE: ______________                              SO ORDERED: __________________
                                                                    U.S.D.J.




                                              3
